Citation Nr: 0704241	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-41 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss began many 
years after service and is not related to his military 
service.

2.  The veteran's current tinnitus began many years after 
service and is not related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  


VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter, 
dated in February 2005, that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Additional 
letters, rating decision, and a statement of the case were 
also provided to the veteran.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  In making this determination, 
the Board notes that the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
further notes that there is no duty for the VA to obtain a 
medical opinion regarding the etiology of the veteran's 
current bilateral hearing loss and tinnitus as there is no 
evidence of either condition noted during the veteran's 


military service, or for more than four decades following his 
discharge therefrom.  Finally, there is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The veteran contends that he was exposed to acoustic trauma 
in service and that he currently has bilateral hearing loss 
and tinnitus as a result.  His Report of Separation, Form DD 
214, revealed that the veteran served on active duty in the 
Army from April 1953 to April 1955.  The report listed his 
qualifications, including a specialty number as "1812 [Heavy 
Weapons]."  

The veteran's pre-induction examination in November 1952, 
noted that his ears and hearing acuity were normal.  His 
service medical records are completely silent as to any 
complaints of or treatment for hearing loss or tinnitus 
during service.  A treatment report in November 1953, noted 
that the veteran denied any ear aches, discharges, tinnitus, 
or deafness.  His separation examination in April 1955, found 
his ears were normal on clinical examination.  The report 
also noted hearing acuity of 15/15, bilaterally, on whispered 
voice and spoken voice testing.

A post service periodic examination for the Reserves in June 
1959, noted his ears were normal on clinical examination.  
The report also noted hearing acuity of 15/15, bilaterally, 
on whispered voice and spoken voice testing.

Private and VA medical treatment records reveal findings of 
bilateral hearing loss and tinnitus, beginning in 2002.  A VA 
audiological consultation in April 2005, noted the veteran's 
history of a howitzer going off on his right side during 
service, and a history of hearing loss, right worse than 
left, ever since.

The veteran testified before the Board in January 2007, that 
he had hearing loss beginning in service due to acoustic 
trauma he was exposed to therein.  He contended that during 
his military training, he was exposed to acoustic trauma from 
firing and being exposed to heavy weapons during training.  
He asserted that on one occasion he got an ear ache and 
headache.  He claimed that he sought treatment for this 
condition, for which he was provided aspirin.  He further 
testified that he wore no ear protection during service.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Although the service medical records are negative for any 
evidence of hearing loss or tinnitus, as noted above, service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to 


service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  In the instant 
case, the evidence shows that the veteran currently has 
impaired hearing loss for VA purposes and tinnitus.  
Nevertheless, there is no medical evidence that the veteran's 
current hearing loss and tinnitus are related to his military 
service.  See Hickson, 12 Vet. App. at 253.  

The veteran contends that his current hearing loss and 
tinnitus are related to the acoustic trauma he experienced in 
service.  Although the veteran is competent to testify as to 
events and observations, such as being exposed to noise in 
service, he is not competent to provide an opinion as to the 
etiology of his current disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hearing loss and 
tinnitus are the result of any injury to his ears over five 
decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's hearing loss and tinnitus to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than 45 years after his period of 
service had ended.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  As there is no competent evidence which provides the 
required nexus between military service and the issues on 
appeal, service connection for hearing loss and tinnitus is 
not warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


